Citation Nr: 0942774	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for a panic disorder.

3.  Entitlement to service connection on a secondary basis 
for erectile dysfunction.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.

5.  Entitlement to an increased disability rating for 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling. 

6.  Entitlement to an increased disability rating for 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.

7.  Entitlement to an increased disability rating for 
residuals of fractures of the left tibia and fibula, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an initial rating in excess of 10 percent 
for depression.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from January 1975 to December 
1977, and from October 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of November 2005 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The Veteran has alleged that he stopped working on account of 
his service-connected knee disorders.  The Board construes 
this statement as an informal claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  However, this matter is not before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.  Compare Rice v. Shinseki, 22 Vet. App. 
447 (2009).

The issues of entitlement to an increased disability rating 
for right knee arthritis and whether new and material 
evidence has been received to reopen a claim for service 
connection for hepatitis C are addressed in the decision 
below.  The remaining issues listed on the title page of this 
action are addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied service 
connection for hepatitis C.

2.  The evidence received since the January 2003 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  The Veteran's traumatic arthritis of the right knee is 
manifested by flexion limited to 80 degrees, by extension 
limited to 10 degrees, by moderate functional impairment due 
to pain, weakness, fatigue and flare ups, but not by 
instability in the knee or by malunion or nonunion of the 
tibia or fibula.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, which denied service 
connection for hepatitis C, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.203 (2009).

2.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for hepatitis C.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for separate evaluations of 10 percent for 
limitation of flexion and 10 percent for limitation of 
extension for arthritis of the right knee have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the Veteran with the 
contemplated notice, except in two respects, in a September 
2005 correspondence.  That correspondence also informed the 
Veteran of the basis for the prior final denial of his 
hepatitis C claim.  The September 2005 correspondence did not 
provide notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
for hepatitis C was granted.  Subsequent January 2007 and 
March 2007 communications did provide notice as to those two 
elements, and the claims were last readjudicated in a January 
2008 Supplemental Statement of the Case.  In any event, as 
discussed below, new and material evidence has not been 
submitted to reopen the hepatitis C claim, and a disability 
rating and effective date for service connection will not be 
assigned.

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the September 2005 and March 2007 correspondences in light of 
the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his increased ratings claim.

The Veteran therefore has received the notice to which he is 
entitled as to his claims, and there is no prejudice flowing 
from the timing of notice in this case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the January 2008 
Supplemental Statement of the Case, obviating any need to 
address whether the Veteran was prejudiced by a notice error 
in this case.  Based on the procedural history of this case, 
the Board concludes that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
Veteran argues his service treatment records are incomplete.  
He contends that the operative reports and emergency room 
records for his service surgeries (during which he believes 
he received contaminated blood transfusions) are missing.  
The Board has reviewed the service records, and finds that 
the records the Veteran believes are missing in fact are on 
file.  Moreover, the claims file was recently reviewed by a 
VA examiner who specifically determined that all expected 
documents for the surgeries the Veteran underwent were of 
record.  The Board is satisfied that the service treatment 
records are complete.
 
At some point in 2002, the Veteran indicated that he was 
seeking disability benefits from the Social Security 
Administration (SSA).  The VA recently attempted to obtain 
any records associated with the Veteran's application for 
such benefits, but was informed by that agency in August 2006 
that the Veteran was not receiving disability benefits from 
the SSA, and that the SSA had no records for the Veteran.  It 
is clear that further attempts to obtain SSA records for the 
Veteran would be futile.

The Board also notes that the Veteran was examined in 
connection with his right knee increased rating claim.  He 
was also examined in connection with the hepatitis C claim, 
although, as discussed below, the Board finds that evidence 
has not been received sufficient to reopen that claim.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

I.  Hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A January 2003 rating decision denied entitlement to service 
connection for hepatitis C.  The Veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but he did not initiate an appeal.  Consequently, service 
connection for hepatitis C may be considered on the merits 
only if new and material evidence has been received since the 
time of the January 2003 adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The evidence previously considered at the time of the January 
2003 rating decision included service treatment records 
showing that the Veteran was involved in a motor vehicle 
accident in May 1983.  In connection with the accident he was 
hospitalized between May and June of 1983, during which time 
he underwent two left knee surgeries.  The service records 
include an inventory sheet of all pertinent forms required to 
be completed for the Veteran's admission; the block for 
transfusions was not checked.  The actual operative notes 
show that the Veteran experienced 60 cubic centimeters of 
blood loss during each procedure.  The operative reports, 
doctors' orders and nurses' notes do not reference any blood 
transfusions, and show that the fluids given the Veteran did 
not include blood.

The evidence previously considered also included VA treatment 
records covering the period from 2001 to August 2002.  The 
records show that the Veteran tested positive for hepatitis C 
in late 2001.  Later records show that he reported a history 
of blood transfusions and jaundice in service.  He denied 
using illicit drugs, although in April 2002 he tested 
positive for benzodiazepines. 

The evidence of record at the time of the January 2003 rating 
decision lastly included statements by the Veteran and the 
transcript of his August 2002 testimony before a Decision 
Review Officer.  In the statements and testimony, the Veteran 
contended that he underwent two blood transfusions in service 
in connection with his left leg surgeries; he explained that 
he knew of the transfusions because he saw a bag of blood 
hanging when he entered the operating room.  He explained 
that he had no other risk factors for contracting hepatitis C 
other than blood transfusions in service.

Pertinent evidence received since the January 2003 rating 
decision includes VA and private treatment records for 2002 
to November 2007, as well as the report of a November 2005 VA 
examination, and the transcript of the Veteran's March 2008 
Board hearing.  

The VA and private records, several of which are duplicates 
of those previously considered, document treatment for 
hepatitis C.  The records document the Veteran's belief that 
he contracted hepatitis C from a blood transfusion in 
service.  Notably, the treatment records do not address the 
etiology of the Veteran's hepatitis C, or otherwise suggest 
that the disease did originate in service.  To the extent the 
records merely record the Veteran's belief that his hepatitis 
C originated from blood transfusions in service, such 
recording does not transform those records into medical 
opinions showing a medical nexus or aggravation.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, even if the 
treatment records attributed the hepatitis C to service 
transfusions, the records would not serve to reopen the claim 
because his reported history of undergoing blood transfusions 
in service has already been rejected by the RO in a prior 
decision.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  As the medical records do not address the etiology 
of his hepatitis C, they do not raise a reasonable 
possibility of substantiating the claim. 

The November 2005 VA examination report records the Veteran's 
assertion that he contracted hepatitis C from blood 
transfusions in service.  He explained that he remembered 
seeing blood hanging in the operating room, and also 
remembered that following the surgeries he was feverish and 
"yellow," although he explained that he did not seek 
medical attention; the Veteran was unable to describe what 
body parts became yellow.  The Veteran indicated that he was 
told in the late 1980s that he could not be a blood donor.  
The examiner noted that from his review of the record, the 
complete emergency room records for the service treatment, 
surgery and hospitalization concerning the left leg injury 
were on file.  The examiner explained that those records did 
not include any lab orders for a type and cross-match, which, 
he explained, was a test required prior to a patient 
receiving a transfusion.  He noted that the records contained 
no orders for a blood transfusion, and no documentation that 
a blood transfusion was actually received.  The examiner 
concluded that the available documentation did not suggest 
that a blood transfusion was ever received by the Veteran in 
connection with the service surgery, and that the Veteran's 
current hepatitis C therefore was not due to or a result of 
such a blood transfusion.

The November 2005 examination report is clearly against the 
claim, and therefore does not present a reasonable 
possibility of substantiating the claim.  The service history 
reported by the Veteran at the examination, namely concerning 
seeing hanging bags of blood and experiencing jaundice, were 
previously mentioned by him and considered at the time of the 
January 2003 rating decision.

At his March 2008 hearing, the Veteran testified that he had 
no other risk factors for contracting hepatitis C other than 
blood transfusions he believed he underwent in service.  His 
testimony is duplicative or cumulative of his statements and 
testimony considered at the time of the January 2003 rating 
decision, and therefore is not new.  In any event, the Board 
points out that, to the extent he asserts that he underwent 
blood transfusions in service, or that his hepatitis C is 
otherwise etiologically related to service, as there is no 
indication that the Veteran is qualified through education, 
training or experience to offer such a medical opinion, his 
assertions and testimony concerning medical causation do not 
constitute competent medical evidence with which to reopen 
the claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
To the extent he instead is merely offering his observations 
of what occurred in service, his statements and testimony 
still do not suggest that his hepatitis C was incurred in 
service.  Again, the testimony is cumulative or duplicative 
of that previously considered (and rejected) at the time of 
the January 2003 rating decision.  Therefore, the testimony 
of the Veteran does not raise a reasonable possibility of 
substantiating the claim. 

Accordingly, the Board finds that new and material evidence 
has not been received, and the Veteran's claim of entitlement 
to service connection for hepatitis C is not reopened.  The 
benefit sought on appeal is denied.  38 C.F.R. § 3.156(a). 

II.  Right Knee Arthritis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right knee arthritis.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The Veteran essentially contends that the current evaluation 
assigned for his right knee disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The service treatment records show that the Veteran sustained 
a closed tibial plateau fracture of the right knee.  In June 
1984, service connection was granted for traumatic arthritis 
of both knees, with a combined assigned evaluation of 10 
percent.  In January 2003, the Veteran received separate 10 
percent evaluations for the right and left knee disorders.  
The 10 percent evaluation for the right knee arthritis has 
remained in effect since that time.

VA and private treatment records for 2002 to November 2007 
show that the Veteran reported that he lost his last job as a 
painter because of his knee problems.  The records document 
complaints of knee pain.  Physical examination showed that 
his gait and muscle strength were normal.  The more recent 
records show that the Veteran reported knee instability with 
resultant falls.  Physical examination showed that he had a 
limping gait, with no knee effusion

The Veteran attended a VA examination in November 2005, at 
which time he reported experiencing right knee pain with 
daily flare ups depending on activity.  He also reported 
experiencing daily instability as well as swelling, but 
denied any locking.  He reported that he occasionally used a 
brace and that he was unable to ambulate far.  He indicated 
that he used a cane and used to work as a painter, but was 
now unemployed due to knee pain.  Physical examination 
disclosed that he was able to ambulate with difficulty; his 
gait was mostly antalgic on the right.  Range of right knee 
motion testing disclosed extension to 10 degrees and flexion 
to 90 degrees, with tenderness throughout motion.  There was 
increasing pain with repetitive motion testing, but with no 
further decrease in motion or fatigability.  The knee was 
tender to palpation but was ligamentously stable.  X-ray 
studies of the right knee showed severe osteoarthritis.  The 
examiner concluded by noting that the Veteran evidenced 
extreme pain on range of motion testing, but that it was not 
feasible to describe how the pain further limited function in 
terms of additional limitation of motion.

The Veteran attended a VA examination in November 2006.  He 
reported experiencing increased right knee pain, as well as 
catching, locking, giving way and swelling.  He indicated 
that he used a cane, and that his problems were worse with 
walking and with prolonged standing.  He reported 
experiencing flare ups up to 4 times each week lasting up to 
2 hours.  He also reported experiencing incapacitating 
episodes up to twice each month.  The Veteran indicated that 
he was unemployed because of his knees and was unable to do 
yard work or house chores.  Physical examination of the right 
knee showed that the knee was tender but stable.  He was able 
to extend the knee to 10 degrees and flex the knee to 80 
degrees with pain throughout.  There was no additional 
limitation of motion after repetitive use.  X-ray studies 
showed moderate degenerative joint disease in the knee.  The 
examiner concluded that the right knee was productive of 
pain, fatigue and weakness, and indicated that the Veteran 
did experience increased limitation of function during flare-
ups.

At his March 2008 hearing, the Veteran testified that he had 
not worked on a full time basis since 1987, when he worked in 
furniture sales.  He reported constant right knee pain and 
indicated that he could not function or work with the pain.  
He indicated that he was unable to walk more than 20 yards 
before needing to rest.  He indicated that the right knee 
tended to give way.  He stated that he no longer used a knee 
brace, but did use a cane.  He testified that he was unable 
to climb ladders or traverse stairs.

The RO evaluated the Veteran's service-connected right knee 
arthritis as 10 percent disabling under Diagnostic Codes 5003 
and 5260.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260. 

Extension of the knee limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, and extension limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability, and 
a 20 percent rating for moderate recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with a slight knee or 
ankle disability.  A 20 percent rating is assigned for 
malunion of the tibia and fibula with a moderate knee or 
ankle disability.  A 30 percent rating is assigned for 
malunion of the tibia and fibula with a marked knee or ankle 
disability.  A 40 percent rating is assigned for nonunion of 
the tibia and fibula with loose motion, requiring a brace. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

When the medical evidence is evaluated under VA's Schedule 
for Rating Disabilities, it is apparent that the Veteran is 
entitled to separate 10 percent ratings for limitation of 
extension and limitation of flexion under VAOPGCPREC 9-2004.  
In this regard, the record shows that the Veteran exhibits a 
compensable level of limitation in extension, namely to 10 
degrees.  Although his flexion is not limited to 45 degrees 
or less (the required limitation for a compensable rating 
based on flexion restriction), the record shows that his 
motion is painful with accompanying weakness and 
fatigability, and X-ray studies have documented an underlying 
pathological basis for the pain.  A higher rating may be 
awarded based on functional loss due to pain, under 38 C.F.R. 
§ 4.40, or based on weakness, fatigability or incoordination 
of the knee, pursuant to 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the Board's opinion, the 
Veteran's documented limitation of flexion to 80 degrees, 
when considered in conjunction with his clearly painful 
motion, weakness, fatigability, flare ups and need for a 
cane, is functionally equivalent to limitation of flexion to 
45 degrees.  See also 38 C.F.R. § 4.59 ("The intent of the 
schedule is recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actual painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.")   The 
Board finds, however, that evaluations higher than 10 percent 
for either limitation of extension or flexion are not 
warranted.

In this regard, although the Veteran exhibits pain throughout 
his range of knee motion, he clearly retains a substantial 
level of extension and flexion.  The examiners specifically 
noted that repetitive motion testing does not result in any 
further limitation in any excursion of motion.  Nor were the 
examiners able to quantify any further restriction in motion 
due to functional loss from symptoms such as weakness, 
fatigability or flare ups.  Given that the Veteran is clearly 
able to extend to 10 degrees, and flex to at least 80 degrees 
without further restriction due to pain, weakness, 
fatigability, or flare ups, the Board finds that a rating 
higher than 10 percent is not warranted for either excursion 
of motion, even when functional loss is considered.

Given the separate 10 percent evaluations for extension and 
flexion of the knee, a higher evaluation under Diagnostic 
Code 5258 clearly is not for application.  Moreover, although 
the Veteran sustained a fracture of the knee in service, the 
medical records on file do not demonstrate any involvement of 
the tibia or fibula, and in any event, there is no evidence 
of malunion or nonunion of the tibia or fibula.  A higher 
evaluation for the knee arthritis under Diagnostic Code 5262 
is not warranted.

Although the Veteran reports experiencing instability in the 
knee, his knee has consistently been described as stable when 
examined.  The Board finds the observations of his examining 
physicians to be of greater probative value than those of the 
Veteran in this regard.  Nor is there any evidence of 
recurrent subluxation.  Neither a higher rating under 
Diagnostic Code 5257, nor even separate ratings for 
instability and arthritis in the knee under VAOPGCPREC 23-97 
are for application.

Accordingly, the Veteran is entitled to separate 10 percent 
evaluations for the limitation in extension and flexion of 
the right knee, but not to any higher evaluation.

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's service-connected 
symptomatology associated with his right knee arthritis is 
accounted for in the Diagnostic Codes discussed above.  The 
Board finds that separate 10 percent disability ratings for 
the extension and flexion limitations adequately address the 
Veteran's symptoms of limited excursion of motion with pain, 
weakness, fatigability and flare ups.  Therefore, he Board 
finds that the Diagnostic Code and schedular criteria applied 
for the Veteran's service-connected disorder adequately 
describe the current disability levels and symptomatology.  
In any event, there is no demonstration of marked 
interference with employment or frequent periods of 
hospitalization in this case.  Although the Veteran claims 
that his lengthy period of employment is due to his knee 
disorders, none of his treating or examining physicians had 
suggested that such is the case.  The SSA has indicated that 
the Veteran is not receiving disability benefits from that 
agency, and the Veteran has adduced no evidence in support of 
his contention that his knee problems are impacting his 
employability.  The Board points out that merely being 
unemployed does not imply interference of a disorder with 
employability.  Therefore, a referral for an extraschedular 
rating is not warranted. 

The Board lastly has considered whether a rating in excess of 
10 percent for either right knee extension or flexion is 
warranted for any discrete period during this appeal.  The 
Board has reviewed the evidence on file, particularly the VA 
examination reports which document findings clearly 
consistent with no more than a 10 percent evaluation for 
extension and for flexion, and concludes that the underlying 
level of severity for the Veteran's service-connected right 
knee disorder has remained at the 10 and 10 percent levels 
for the respective components of the disorder for the entire 
period during this appeal.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for hepatitis 
C, service connection for hepatitis remains denied.  

Subject to the provisions governing the award of monetary 
benefits, separate evaluations of 10 percent for limitation 
of flexion and 10 percent for limitation of extension for 
right knee arthritis granted.


REMAND

A preliminary review of the record with respect to the 
remaining issues discloses a need for further development 
prior to further appellate review.  Turning first to the 
claimed psychiatric disorders, the Veteran is seeking an 
increased initial evaluation for his service-connected 
depression, and is seeking service connection for anxiety and 
panic disorders.

VA and private treatment records for 2001 to November 2007 
show that in addition to depression, the Veteran reported 
experiencing anxiety and panic attacks.  He was diagnosed at 
one point with an anxiety disorder, and the records show that 
he is prescribed medication for the control of panic attacks.

The Veteran attended a November 2006 VA psychological 
examination, at which time he reported, in addition to 
depression, that he experienced anxiety.  The examiner felt 
that the Veteran's presentation on mental status examination 
appeared embellished, and questioned the reported intensity 
of the depressive and anxiety symptoms.  The examiner 
diagnosed the Veteran as having moderate major depression; 
the examiner did not provide a diagnosis as to the claimed 
anxiety or panic disorders, and did not otherwise address the 
presence or absence of such disorders.

In the Board's opinion, the November 2006 examiner did not 
adequately address whether the Veteran had an anxiety and/or 
panic disorder related to service.  The examiner's reference 
to the intensity of the Veteran's reported anxiety symptoms 
suggests that the examiner may have believed that such 
symptoms were present.  Given that treatment records on file 
document diagnoses of anxiety and panic disorders, the Board 
is of the opinion that further VA examination to specifically 
address the presence or absence of such disorders is 
warranted.

The Board notes that inasmuch as the ultimate disposition of 
the anxiety and panic disorder claims may impact on the 
proper initial evaluation of the Veteran's service-connected 
depression, those matters are inextricably intertwined, 
warranting remand of the depression issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Turning next to the claim of service connection for erectile 
dysfunction, the Veteran contends that the disorder is 
secondary to his service-connected depression.  Treatment 
records on file document the Veteran's report of no or little 
interest in sex.  He attended a VA examination in November 
2006, at which time he complained of erectile dysfunction 
since 2001, and expressed the belief that his depression 
caused the loss of libido.  The examiner diagnosed the 
Veteran with erectile dysfunction by history, explaining that 
there were no physical or laboratory abnormalities that would 
clearly delineate an etiology for the Veteran's complaints.  
The examiner concluded that as there was no physiologic 
reason for the claimed erectile dysfunction, he could not 
ascertain whether dysfunction existed beyond what the Veteran 
subjectively reported.  The examiner, who is not a mental 
health care provider, did not address the possibility of a 
non-physiologic cause for the claimed erectile dysfunction, 
such as depression.  On remand, the RO should arrange for a 
VA examination of the Veteran to address whether the claimed 
erectile dysfunction is due to his service-connected 
depression.

Turning to the residuals of a left tibia fracture and left 
knee arthritis, service treatment records show that the 
Veteran was involved in an MVA in May 1983, for which he 
underwent surgery comprised of irrigation and debridement of 
a left compound tibial fracture; arthrotomy and irrigation of 
the left knee; and open reduction and internal fixation of 
the left tibia.  The service records indicate that the 
anatomic length of the left leg was restored.

Service connection for residuals of a fracture with nonunion 
of the left tibia was granted in June 1984, with an assigned 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  Service connection was also granted for traumatic 
arthritis of both knees, with a combined assigned evaluation 
of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5260.  In an October 1984 rating decision, the evaluation 
assigned the residuals of a fracture with nonunion of the 
left tibia was reduced to 10 percent.  In April 2003, the 
Veteran was assigned separate 10 percent evaluations for the 
service-connected right and left knee disorders.  The current 
appeal as to the left leg originates from a September 2005 
rating action.

In connection with this appeal, the Veteran attended a VA 
examination in November 2005.  His complaints involved the 
proximal left tibia and the left knee.  Physical examination 
showed that he ambulated with an antalgic gait.  He exhibited 
a left knee scar from his service surgeries measuring 12-
centimeters in length that was well-healed but which had some 
adhesion.  There was prominent hardware that was palpable, 
and which was tender, but there was no swelling.  Range of 
left knee motion testing disclosed extension limited to 10 
degrees, and flexion limited to 85 degrees.  The knee was 
ligamentously stable, but the Veteran was in pain with motion 
testing.  X-ray studies of the left tibia showed that the 
hardware was in place, and that the proximal tibia/fibula 
fracture was healed in good alignment.  X-ray studies of the 
left knee showed moderate degenerative joint disease.

At a second VA examination in November 2006, in addition to 
left tibia and left knee complaints, the Veteran also 
reported left ankle problems.  Physical examination of the 
left knee showed extension to 10 degrees and flexion to 80 
degrees, with pain throughout motion, effusion, and some 
weakness.  Examination of the left tibia showed well-healed 
scars that were mildly tender.  Examination of the left ankle 
revealed abnormal findings, and the examiner noted that the 
Veteran had a leg-length discrepancy of 2 centimeters.  The 
examiner suggested that the left ankle impairment (consisting 
of pain and reduced range of motion) was due to the leg 
length discrepancy, which in turn was due to the service-
connected left leg fracture.

The Veteran's residuals of a fracture of the left tibia are 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, for impairment of the tibia 
and fibula.  The Veteran's left knee arthritis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5260.  The basis for allowing 
separate evaluations since 1984 under Diagnostic Code s 5260 
and 5262 is not entirely clear, as the compensable rating 
under Diagnostic Code 5262 must have included consideration 
of the left knee "impairment," thereby appearing to 
implicate the rule against pyramiding of symptoms.  See 
38 C.F.R. § 4.14.  That is, to assign a 10 percent evaluation 
under Diagnostic Code 5262 in the absence of ankle impairment 
there must necessarily have been a finding of knee 
impairment, and assigning a separate 10 percent evaluation 
for one aspect of that "impairment" (limitation of flexion) 
appears to compensate the Veteran twice for the same 
symptoms.

The 10 percent evaluation under Diagnostic Code 5262 has been 
in effect for more than 20 years, as has the combined 10 
percent evaluation for the left knee arthritis.  
Consequently, the two 10 percent ratings may not be reduced.  
See 38 C.F.R. § 3.951(b).  That is not to say, however, that 
VA is precluded from consolidating the two separate ratings 
into one rating under a Diagnostic Code which more accurately 
encompasses all aspects of the disorder, provided that the 
protected level of disability is maintained.  On remand, the 
RO should consider whether a combined evaluation under one 
diagnostic code for the Veteran's left leg disorder (i.e. the 
tibia fracture and the knee arthritis) is more appropriate 
under the circumstances in light of 38 C.F.R. § 4.14.
 
The Board does point out, however, that the November 2006 
examiner raised the matter of service connection for left 
ankle disorder as secondary to the left leg fracture.  The RO 
has not yet adjudicated that matter.  This warrants mention 
because if service connection is established for the left 
ankle disorder, it would be possible for the Veteran to 
receive an evaluation under Diagnostic Code 5262 for 
impairment of the tibia and fibula with ankle impairment.

Given that the left ankle disorder, if service-connected will 
affect the evaluation of the left leg and left knee disorders 
currently before the Board, the Board finds that remand of 
the left leg issues is warranted.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran 
a psychiatric examination by a physician 
with appropriate expertise to determine 
(1) the nature and etiology of the 
Veteran's claimed anxiety disorder; (2) 
the nature and etiology of the Veteran's 
claimed panic disorder; (3) the nature 
and etiology of the Veteran's claimed 
erectile dysfunction; and (4) the 
severity and manifestations of the 
Veteran's service-connected depression.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's psychiatric disabilities in 
detail.  

With respect to any anxiety and/or panic 
disorder identified, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or to the Veteran's 
service-connected disabilities 
(depression, residuals of a fracture of 
the left tibia, right knee arthritis, and 
left knee arthritis).  

With respect to any erectile dysfunction 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder was 
caused or chronically worsened by the 
Veteran's service-connected psychiatric 
disability.

With respect to the Veteran's service-
connected depression, the examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any depression.  With respect 
to each identified psychiatric symptom 
the examiner must indicate whether such 
symptom is due to depression.  To the 
extent possible, the examiner must 
attempt to distinguish the manifestations 
of the Veteran's depression from any 
other psychiatric disorder present.  If 
such a distinction cannot be made without 
engaging in speculation the examiner 
should so state.

The examiner must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
Veteran's service-connected depression, 
to include whether depression alone 
renders the Veteran unemployable, and a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  After undertaking any necessary 
development, the RO/AMC should adjudicate 
the matter of entitlement to service 
connection, to include on a secondary 
basis, for left ankle disorder.  The 
Veteran should be notified of the rating 
decision and of his appellate rights with 
respect thereto.

3.  Thereafter, the RO/AMC should 
specifically consider whether the 
Veteran's residuals of a fracture of the 
left tibia and left knee arthritis are 
more appropriately rated separately under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5262, or as a combined disability 
under a Diagnostic Code.  The RO/AMC 
should provide a rationale for any 
decision rendered in this regard.  If the 
RO determines that the Veteran's service-
connected left leg disorders are more 
appropriately rated under a single 
Diagnostic Code, the RO/AMC should ensure 
that due regard is afforded the 
provisions of 38 C.F.R. § 3.951(b) as to 
the protected 10 percent and 10 percent 
ratings currently in effect for the left 
leg disorders.

4.  The RO/AMC should then readjudicate 
the issues remaining on appeal.  In 
readjudicating the claims for increased 
ratings for left knee arthritis and 
residuals of a left tibia fracture, the 
RO should consider whether separate 
ratings are warranted under VAOPGCPREC 9-
2004, and whether a separate rating is 
warranted for the scarring associated 
with the left leg disability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


